DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner notes that the two identified foreign patent documents and the three identified non-patent literature (NPL) documents have not been considered because no copies of the foreign patents nor the NPL documents have been submitted by Applicant to the file wrapper of the present application.
Specification
The disclosure is objected to because of the following informalities: in Para. 0006, Applicant recites the acronym “EVA” without first defining what “EVA” represents.    Examiner suggests the first instance of “EVA” to be recited as “ethylene vinyl acetate (EVA)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 20 (and claims 2-12 and 14-19 at least due to dependency from either of independent claims 1 or 13) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “a first sidewall extending from the dome to a jaw portion defined at a front end thereof and to a rear end thereof; a second sidewall extending from the dome to a jaw portion at a front end thereof and to a rear end” (emphasis added). First, the term “thereof” is indefinite because it cannot be determined definitively whether the front end and rear end belong to the first sidewall or to the jaw portion.  Second, the use of the same terminology for the second sidewall’s jaw portion as the first sidewall’s jaw portion is confusing.  Third, the second instance of “a rear end” renders the language unclear as to whether it is referring to an additional rear end or to the existing rear end.  Correction is required.  For purposes of examination, the language is being interpreted as “a first sidewall having a first jaw portion, the first sidewall having a first front end and a first rear end, the first jaw portion being defined at the first front end, the first sidewall extending from the dome to the first jaw portion and to the first rear end; a second sidewall having a second jaw portion, the second sidewall having a second front end and a second rear end, the second jaw portion being defined at the second front end, the second sidewall extending from the dome to the second jaw portion and to the second rear end”.  Examiner notes that the same issue is present in independent claims 13 and 20, each of which are likewise indefinite and similar suggestions are provided therefor, as provided above.  If Applicant adopts Examiner’s suggested language, Applicant is suggested to 
Further regarding claim 1, Applicant recites “a gap formed between rear ends of the first and second sidewalls”.  It is unclear if additional rear ends are being positively recited, or the claim intends to refer to the existing rear ends.  Correction is required.  Based on the above suggestion, Examiner will interpret the claim language as “a gap formed between the first rear end and the second rear end”.  Examiner notes that the same issue is present in claims 14 and 20, which is likewise indefinite and similar interpretations/suggestions are made therefor.
Regarding claim 5, Applicant recites “a recessed area of the rear end of each of the first and second sidewalls”, after first reciting, in claim 4 from which claim 5 depends, “a recessed area of the rear end of the first or second sidewall”.  It is unclear if claim 5 is positively reciting an additional recessed area, or intends to refer to the existing recessed area of the rear ends.  Correction is required.  Examiner suggests, for claim 5, to recite “the recessed area of the first rear end of the first sidewall and the recessed area of the second sidewall” (this is suggested in conjunction with the interpretation/suggestion of claim 1, as explained above).
Regarding claim 6, Applicant recites “a fastener that selectively retains the tail structure in the closed position”.  This language is indefinite because it recites an active method-of-use limitation (“selectively retains”) within a product claim, as opposed to describing the functionality in a passive sense.  Correction is required.  Examiner suggests “a fastener that is configured to selectively retain the tail structure in the   Examiner notes the same issue is present in claim 18, which is likewise indefinite and similar suggestions are provided therefor.
Regarding claim 11, Applicant recites “fasteners attached to the first and second sidewalls so as to removably receiving a strap thereto having a pocket portion configured to receive a user's chin therein”.  This language is unclear.  First, it is unclear if each of the first and second sidewalls have plural “fasteners”, or there are plural fasteners (i.e. two), with one fastener respectively located on each of the first and second sidewalls.  Second, it is unclear if Applicant is positively reciting a strap with a pocket portion configured to receive a user’s chin, or if the only required structure is for there to be fasteners that are merely operable to attach to a hypothetical chin strap.  Correction is required.  For purposes of examination, the claim is being interpreted as “[t]he helmet of claim 9, wherein a first fastener is attached to the first sidewall and a second fastener is attached to the second sidewall, wherein the first and second fasteners are configured to removably receive a strap that has a pocket portion configured to receive a user's chin” (i.e. giving importance to the language “so as to removable receiving”, as best as can be understood, the strap is not positively recited and therefore the strap and its pocket portion are deemed hypothetical structures).  If Applicant intends to require the strap and its pocket portion to be part of the structure of the product claims, then Examiner suggests positively reciting that the helmet “further includes a strap with a pocket portion” in the claim.  Examiner notes that claims 13 and 20 contain a very similar issue and are each likewise indefinite and similar interpretation and suggestions are made therefor.
wherein the fasteners comprise snap fasteners that are made of hard plastic or metal”.  Examiner notes that claims 13 and 20 contain a very similar issue and are each likewise indefinite and similar interpretation and suggestions are made therefor (in claims 13 and 20, Examiner is interpreting the language as “a first fastener is attached to the first sidewall and a second fastener is attached to the second sidewall, wherein the first and second fasteners are configured to removably receive a strap that has a pocket portion configured to receive a user's chin, the first and second fasteners made of hard plastic or metal”).
An effort have been made to identify all indefinite language with the pending claims. However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattson (USPN 4,477,929).
Regarding independent claim 1, Mattson discloses a protective soft helmet (protective helmet (Title); helmet may include a lining that is formed from cushioning soft foam plastic (Col. 3, Line 14)), comprising: an upper dome (Figs. 1-4 show a dome part of the helmet); a first sidewall extending from the dome to a jaw portion defined at a front end thereof and to a rear end thereof (Figs. 2 and 4 show perspective views that depict a first sidewall that extends from the upper dome part to a lower area configured to cover a jaw of a user, there being a front end and a rear end (generally at #7 is the rear end; front end is unlabeled); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a second sidewall extending from the dome to a jaw portion at a front end thereof and to a rear end (the same structure of the first sidewall is present on the opposite side of the helmet, providing for a second sidewall and a second jaw portion, there being front and rear ends on the second side, as well); a gap 
Regarding claim 2, Mattson discloses that tail structure extends from the dome and over the gap (as shown in Figs. 2 and 4).
Regarding claim 3, Mattson discloses that the tail structure is pivotally movable from an open position disposed away from the rear ends of the first and second sidewalls (Fig. 1 represents a position that involves the back part #2 being disposed farther away from the rear ends #7 (i.e. open position); Fig. 1 shows that a front end of the tail structure is spaced from a back end of front part #1 in at least a partially open manner (i.e. corresponding to a looser fit or for a larger head), which is immediately above the upper extent of rear projection #7) to a closed position overlapping at least one of the rear ends of the first and second sidewalls (Fig. 3 represents a position that involves the back part #2 being disposed completely closed over the rear projections #7 (i.e. closed position); Fig. 3 shows that a front end of the tail structure is completely covering the back end of front part #1 in a closed manner (i.e. corresponding to a tighter fit or for a smaller head)).
Regarding claim 4, Mattson discloses that the tail structure is in overlapping relation to a recessed area of the rear end of the first or second sidewall (Fig. 6 shows that the rear part #7 is recessed relative to the outwardly-extending section of outer 
Regarding claim 5, Mattson discloses that the tail structure is in overlapping relation to a recessed area of the rear end of each of the first and second sidewalls (Fig. 6 shows that the rear part #7 is recessed relative to the outwardly-extending section of outer layer #4; the same structure is present on both sides of the helmet, as Mattson discloses there are plural sections #7 (Col. 3, Line 38-42)).
Regarding claim 6, Mattson discloses that there is a fastener that selectively retains the tail structure in the closed position (combination of tongue #8, screw #10, nut #12 and teeth #9 form an overall fastener that operates to keep the back and front parts in locked position relative to one another, there being a closed position as shown in Fig. 3).
Regarding claim 8, Mattson discloses that the dome, first sidewall, second sidewall and tail structure are integrally formed with one another (outer layer #4 is a one-piece structure, the outer layer defining the dome part, first sidewall, second sidewall and tail structure, wherein the hinge #14 is a weakened section of the plastic material (Col. 2, Lines 59-60)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mattson as applied to claims 1-3 and 6 above, and further in view of Im (USPN 6,367,090).
Regarding claim 7, Mattson discloses all the limitations of claims 1-3 and 6, as set forth above, but does not teach that the fastener comprises a hook and loop tape band extending between the first and second sidewalls and over the tail structure.  Mattson does teach, however, that “the two parts (i.e. front and back part that are hingedly attached, analogous to the dome and tail structure of the present claims) of the helmet can be locked together in any suitable manner” (Col. 4, Lines 38-40 of Mattson).
Im teaches a helmet (headgear #30; Figs. 2 and 4 of Im) that includes a dome portion, two sidewalls (generally at rear edges #29) and a tail structure (#8), wherein there is a fastener that is operable to retain the tail structure in a fixed position relative to the sidewalls and causing the tail piece to be releasably held against the head, when worn (Col. 5, Lines 34-38 of Im), the fastener being a strap (#31) that extends between the sidewalls and over the tail structure (see Figs. 2 and 4 of Im), the fastener including hook-and-loop material (Col. 5, Lines 34-53 of Im).
Mattson and Im teach analogous inventions in the field of protective headwear with a rear tail structure selectively adjustable to different head sizes.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the teeth/screw/nut mechanism of Mattson out in favor of the elastic hook-and-loop strap fastening band taught by Im in order to provide an alternative means for locking together the back part and the dome part of .
Claims 9 and 10, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mattson as applied to claims 1 and 8 above, and further in view of Vogan (USPN 5,946,734).
Regarding claims 9 and 10, Mattson teaches all the limitations of claims 1 and 8, as set forth above.  Mattson teaches that the dome, first sidewall, second sidewall and tail structure are comprised of a molded flexible material (the outer layer #4 defines the dome, the first and second sidewalls and the tail structure, as noted above; the outer layer is formed of a thin plastics layer (Col. 2, Lines 66-67 of Mattson) in one piece (Col. 2, Lines 35-38 of Mattson); since the outer layer has a shape/form, it is “molded” to some extent; Examiner notes that the verb term "mold" is very broad and has a definition of "[t]o form into a particular shape; give shape to" (Verb Defn. No. 1.b. of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), but is silent to specifying the material to further detail, and is 
Vogan teaches a protective headgear device that includes an outer shell layer made of a firm but flexible load spreading material, such as closed-cell, cross-linked polyurethane foam (Col. 4, Lines 5-11 of Vogan).
Mattson and Vogan teach analogous inventions in the field of headwear with plastic outer shells.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the closed-cell, cross-linked polyurethane foam material taught by Vogan as the material of choice for the outer layer #4 of Mattson in order to provide a known material used to receive and disperse impact forces (as desired by Mattson), wherein the shell would retain a firm but flexible characteristic (as desired by Mattson; this characteristic is taught by Vogan, as noted above) to allow for the hinge #14 to be operable to flex to adjust for different head sizes, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use for the purpose of providing an impact-absorbing shell material.  As a result of the modification, the modified helmet would involve the dome, first sidewall, second sidewall and tail structure are comprised of a molded flexible foam material that is made of elastic polyurethane foam (i.e. since the same polymer is used (polyurethane foam, taught by Vogan and incorporated into Mattson), there would at least be some degree of elasticity in the material, since polyurethane is known to be at least somewhat elastic and further since no particular degree of elasticity is recited in the claims).
Claims 11 and 12, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Vogan as applied to claim 9 above, and further in view of Connelly et al. (hereinafter “Connelly”) (US 2016/0007670).
Regarding claims 11 and 12, the modified helmet of Mattson (i.e. Mattson in view of Vogan, as applied to claim 9 above) is disclosed to teach all the limitations of claims 1, 8 and 9, as set forth above, and further teaches that there are slots #13 used to receive a chin strap (Col. 3, Lines 24-28 of Mattson).  However, when interpreting the slots in the light of Applicant’s Specification, the slots are not clearly physical fasteners that are attached to the sidewalls (the slots are actually cutouts within the sidewalls), so Mattson is therefore silent to there being fasteners attached to the first and second sidewalls so as to removably receiv[e] a strap thereto having a pocket portion configured to receive a user's chin therein (claim 11), wherein the fasteners comprise hard plastic or metal snap fasteners (claim 12).  As noted in the 35 U.S.C. 112(b) rejection of claim 11, Examiner notes that the only structure deemed to be positively required by the claimed helmet is the fasteners (i.e. the chin strap is merely hypothetical structure capable of being attached to said fasteners).
Connelly teaches a sports helmet that includes a shell, the shell including metal button components operable to receive metal snaps that are affixed to a chin strap #2 (Paras. 0026 and 0036 of Connelly).
Modified Mattson and Connelly teach analogous inventions in the field of helmets and attachable chin straps.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted .
Claims 13-18 and 20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Vogan and Connelly.
Regarding independent claim 13, Mattson discloses a protective soft helmet (protective helmet (Title of Mattson); helmet may include a lining that is formed from cushioning soft foam plastic (Col. 3, Line 14 of Mattson)), comprising: an upper dome (Figs. 1-4 of Mattson show a dome part of the helmet); a first sidewall extending from the dome to a jaw portion defined at a front end thereof and to a rear end thereof (Figs. 2 and 4 of Mattson show perspective views that depict a first sidewall that extends from the upper dome part to a lower area configured to cover a jaw of a user, there being a front end and a rear end (generally at #7 is the rear end; front end is unlabeled); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a second sidewall extending from the dome to a jaw portion at a front end thereof and to a 
As noted above, Vogan teaches a protective headgear device that includes an outer shell layer made of a firm but flexible load spreading material, such as closed-cell, cross-linked polyurethane foam (Col. 4, Lines 5-11 of Vogan).

As noted above, Mattson and Vogan teach analogous inventions in the field of headwear with plastic outer shells.  As noted above, Mattson and Connelly teach analogous inventions in the field of helmets and attachable chin straps.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the closed-cell, cross-linked polyurethane foam material taught by Vogan as the material of choice for the outer layer #4 of Mattson in order to provide a known material used to receive and disperse impact forces (as desired by Mattson), wherein the shell would retain a firm but flexible characteristic (as desired by Mattson; this characteristic is taught by Vogan, as noted above) to allow for the hinge #14 to be operable to flex to adjust for different head sizes, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use for the purpose of providing an impact-absorbing shell material.  As a result of the modification, the modified helmet would involve the dome, first sidewall, second sidewall and tail structure are comprised of a molded flexible foam material that is made of elastic polyurethane foam (i.e. since the same polymer is used (polyurethane foam, taught by Vogan and incorporated into Mattson), there would at least be some degree of elasticity in the material, since polyurethane is known to be at least somewhat elastic and further since no particular degree of elasticity is recited in the claims).  As noted above, it would have been obvious before the effective filing date of the claimed invention to a person having 
Regarding claim 14, the modified helmet of Mattson (i.e. Mattson in view of Vogan and Connelly, as explained with respect to independent claim 13 above) is disclosed such that the helmet includes a gap formed between rear ends of the first and second sidewalls (there is a  gap between the two rear ends #7, the gap being covered by back part #2; gap is better viewed in perspective views of Figs. 2 and 4 of Mattson), and a tail structure extending from the dome and disposable in overlapping relation to at least one of the rear ends of the first and second sidewalls so as to cover the gap (back part #2 is a tail structure that is in overlapping relation to both of the rear ends #7, as shown in Figs. 1-4 of Mattson).
Regarding claim 15, the modified helmet of Mattson (i.e. Mattson in view of Vogan and Connelly, as explained with respect to independent claim 13 above) is disclosed such that the tail structure is formed integrally with the dome of the helmet 
Regarding claim 16, the modified helmet of Mattson (i.e. Mattson in view of Vogan and Connelly, as explained with respect to independent claim 13 and claim 15 above) is disclosed such that the tail structure is pivotally movable from an open position disposed away from the rear ends of the first and second sidewalls (Fig. 1 represents a position that involves the back part #2 being disposed farther away from the rear ends #7 (i.e. open position); Fig. 1 shows that a front end of the tail structure is spaced from a back end of front part #1 in at least a partially open manner (i.e. corresponding to a looser fit or for a larger head), which is immediately above the upper extent of rear projection #7) to a closed position overlapping at least one of the rear ends of the first and second sidewalls (Fig. 3 represents a position that involves the back part #2 being disposed completely closed over the rear projections #7 (i.e. closed position); Fig. 3 shows that a front end of the tail structure is completely covering the back end of front part #1 in a closed manner (i.e. corresponding to a tighter fit or for a smaller head)).
Regarding claim 17, the modified helmet of Mattson (i.e. Mattson in view of Vogan and Connelly, as explained with respect to independent claim 13 and claims 15 and 16 above) is disclosed such that the tail structure is in overlapping relation to a recessed area of the rear end of each of the first and second sidewalls (Fig. 6 shows that the rear part #7 is recessed relative to the outwardly-extending section of outer layer #4; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and 
Regarding claim 18, the modified helmet of Mattson (i.e. Mattson in view of Vogan and Connelly, as explained with respect to independent claim 13 and claims 15 and 16 above) is disclosed such that there is a fastener that selectively retains the tail structure in the closed position (combination of tongue #8, screw #10, nut #12 and teeth #9 form an overall fastener that operates to keep the back and front parts in locked position relative to one another, there being a closed position as shown in Fig. 3).

Regarding independent claim 20, Mattson discloses a protective soft helmet (protective helmet (Title of Mattson); helmet may include a lining that is formed from cushioning soft foam plastic (Col. 3, Line 14 of Mattson)), comprising: an upper dome (Figs. 1-4 of Mattson show a dome part of the helmet); a first sidewall extending from the dome to a jaw portion defined at a front end thereof and to a rear end thereof (Figs. 2 and 4 of Mattson show perspective views that depict a first sidewall that extends from the upper dome part to a lower area configured to cover a jaw of a user, there being a front end and a rear end (generally at #7 is the rear end; front end is unlabeled); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a second sidewall extending from the dome to a jaw portion at a front end thereof and to a rear end (the same structure of the first sidewall is present on the opposite side of the 
As noted above, Vogan teaches a protective headgear device that includes an outer shell layer made of a firm but flexible load spreading material, such as closed-cell, cross-linked polyurethane foam (Col. 4, Lines 5-11 of Vogan).
As noted above, Connelly teaches a sports helmet that includes a shell, the shell including metal button components operable to receive metal snaps that are affixed to a chin strap #2 (Paras. 0026 and 0036 of Connelly).
As noted above, Mattson and Vogan teach analogous inventions in the field of headwear with plastic outer shells.  As noted above, Mattson and Connelly teach analogous inventions in the field of helmets and attachable chin straps.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the closed-cell, cross-linked polyurethane foam material taught by Vogan as the material of choice for the outer layer #4 of Mattson in order to provide a known material used to receive and disperse impact forces (as desired by Mattson), wherein the shell would retain a firm but flexible characteristic (as desired by Mattson; this characteristic is taught by Vogan, as noted above) to allow for the hinge #14 to be operable to flex to adjust for different head sizes, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use for the purpose of providing an impact-absorbing shell material.  As a result of the modification, the modified helmet would involve the dome, first sidewall, second sidewall and tail structure are comprised of a molded flexible foam material that is made of elastic polyurethane foam (i.e. since .
Claim 19, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Vogan and Connelly as applied to claim 18 above, and further in view of Im.
Regarding claim 19, the modified helmet of Mattson (i.e. Mattson in view of Vogan and Connelly, as explained above with respect to claim 18) is disclosed to teach all the limitations of claims 13, 15, 16 and 18, as set forth above.  As noted above, Mattson does not teach that the fastener comprises a hook and loop tape band extending between the first and second sidewalls and over the tail structure.  Mattson 
As noted above, Im teaches a helmet (headgear #30; Figs. 2 and 4 of Im) that includes a dome portion, two sidewalls (generally at rear edges #29) and a tail structure (#8), wherein there is a fastener that is operable to retain the tail structure in a fixed position relative to the sidewalls and causing the tail piece to be releasably held against the head, when worn (Col. 5, Lines 34-38 of Im), the fastener being a strap (#31) that extends between the sidewalls and over the tail structure (see Figs. 2 and 4 of Im), the fastener including hook-and-loop material (Col. 5, Lines 34-53 of Im).
As noted above, modified Mattson and Im teach analogous inventions in the field of protective headwear with a rear tail structure selectively adjustable to different head sizes.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the teeth/screw/nut mechanism of Mattson out in favor of the elastic hook-and-loop strap fastening band taught by Im in order to provide an alternative means for locking together the back part and the dome part of Mattson to a defined size/shape depending on the size of the head of the wearer.  The modification results in a more convenient way to adjust the size for differently-sized heads, which involves pulling the hook-and-loop fastener apart by hand and reapplying to the correct fit, as opposed to needing a screwdriver to adjust the size of the helmet, as would be needed by Mattson’s mechanism alone.  As a result of the modification, the modified helmet of Mattson would have a fastener that comprises a hook and loop tape band extending between the first .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPN D357,555 - Helmet with integral dome, sidewalls and tail structure with what appears to be a hook-and-loop strap attached to rear end of sidewalls and covering a gap and tail structure
USPN 9,232,827 - Helmet with rear gap, band covering gap with “hook and nap” (i.e. loop) band
USPN 10,905,187 - Helmet with dome, sidewalls and tail structure, with a hook-and-loop band covering the gap and tail structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732